NO. 07-10-0334-CR
                                                                              
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                           SEPTEMBER
9, 2010
                                            ______________________________
 
                                                            MELODY
ANN FEIL,
 
Appellant
 
                                                                             v.
 
                                                        THE STATE OF TEXAS,
 
Appellee
                                         _________________________________
 
                          FROM THE
223rd DISTRICT COURT OF GRAY COUNTY;
 
                                      NO.
6407; HON. LEE WATERS, PRESIDING
                                           _______________________________
 
                                                        ORDER
OF DISMISSAL
                                           _______________________________
 
Before
QUINN, C.J., and CAMPBELL and HANCOCK, JJ.




Appellant, Melody Ann Feil
appeals her conviction for forgery by making. 
The certification of right to appeal executed by the trial court states
that this Ais a plea bargain case and the defendant has NO
right of appeal.”  This circumstance was
brought to the attention of appellant and opportunity was granted her to obtain
an amended certification entitling her to appeal.  No such certification was received within the
time we allotted.  Having received no
amended certification, we dismiss the appeal per Texas Rule of Appellate
Procedure 25.2(d).
 
Per
Curiam
 
Do not publish.